67 F.3d 306
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lyle DURHAM, Plaintiff-Appellant,v.BEAR MOUNTAIN LTD., Defendant-Appellee.
No. 95-55028.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Lyle Durham appeals pro se the district court's dismissal of his Title VII action, pursuant to 42 U.S.C. Sec. 2000e et seq., for failure to timely serve Bear Mountain Ltd. with the summons and complaint pursuant to Fed.R.Civ.P. 4(m).1  Durham contends that his failure to comply with Rule 4 was caused by his misunderstanding of whether service "had been accomplished by the district court."   We have held that ignorance of Rule 4 does not constitute good cause for untimely service.  Townsel v. County of Contra Costa, California, 820 F.2d 319, 320 (9th Cir.1987).  Accordingly, the district court's dismissal is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Durham also appeals the district court's denial of his motion for appointment of counsel.  The district court did not abuse its discretion in denying his request.  See Johnson v. United States Dept. of Treasury, 939 F.2d 820, 824 (9th Cir.1991);  Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301, 1319 (9th Cir.1981).  In addition, Bear Mountain's request for attorneys' fees on appeal pursuant to 42 U.S.C. Sec. 2000e-5(k) is denied